Citation Nr: 1526620	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-29 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as due to herbicide exposure or secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as due to herbicide exposure or secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure or secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2014, a video-conference hearing was held before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Aside from the March 2014 Board hearing transcript, a copy of which has been added to the paper claims file, the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file does not contain any documents at this time.  

The Board observes that in a February 2011 rating decision the RO denied the Veteran's claim of service connection for ischemic heart disease.  The Veteran did not appeal such decision.  During the March 2014 Board hearing, it appears as if the Veteran is requesting service connection for ischemic heart disease.  See page 14 Hearing Transcript.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The adjudication of the claim for service connection for tinnitus is set forth in the decision below.  The remaining claims listed on the Title Page require additional development or processing and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's tinnitus is etiologically related to noise exposure during his military service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

In the instant case, the Board observes that the Veteran's military occupational specialty was a Weapons Control Systems Mechanic.  The Board finds that the Veteran is competent to report that he experienced noise exposure in service and that he has experienced tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Further, the Board finds the Veteran's reports of in-service noise exposure credible as such are consistent with his military service, to include those as a mechanic that worked on the flight line.  Accordingly, the Veteran's in-service exposure to excess noise is acknowledged.

The Board further finds that the Veteran has a current diagnosis of tinnitus.  38 C.F.R. § 3.303.  In this regard, an April 2012 VA audiological evaluation documents tinnitus.  Therefore, the remaining inquiry is whether such disorder is related to his in-service noise exposure.

As noted, it is not in dispute that during his service the Veteran had substantial exposure to aircraft noise working on the flight line as a mechanic.  In a July 2010 statement, the Veteran indicated that the ringing started in service and continues to the present.  Furthermore, during the March 2014 hearing, the Veteran reiterated in testimony that he experienced ringing in his ears since active duty, and that such has increased in severity over the years.  One way of substantiating a claim of service connection is by showing that a chronic disease became manifest in service, and has persisted.  As previously discussed, the Veteran is competent to provide evidence that he experiences/experienced tinnitus as such is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The record presents no reason to question the credibility of the Veteran's accounts that he had the onset of tinnitus (described as ringing in his ears) in service, and that he has experienced tinnitus since.  Accordingly, he has substantiated this claim, and service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As indicated in the Introduction, the remaining claims listed on the Title Page require additional development or processing.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran contends that his diabetes, bilateral peripheral neuropathy to the lower extremities, and hypertension are due to his exposure to herbicides in 1973 while stationed at Korat Air Force Base in Thailand.  Indeed, in a July 2010 statement, the Veteran indicated that he was a Weapons Control System Mechanic, and his duties included working on the flight line repairing aircraft that flew bombing missions in Vietnam.  In an August 2013 statement of the case, the AOJ indicated that it reviewed the Veteran's service personnel records and determined that the Veteran's duties did not involve service near the perimeter of the base.  It is unclear how the AOJ made such determination, as the Veteran's service personnel records have not been associated with the claims file.  

Under the M21-1MR, the AOJ must also review the Veteran's Military Occupational Specialty (MOS) to determine if he meets the requirements for an herbicide exposure presumption.  The M21-1MR lists 3 specific MOS categories that qualify, as well as evidence of tasks performed. 

There is no competent evidence, and the Veteran does not allege, he served as a security policeman, security patrol dog handler, or member of the security police squadron, as noted his MOS notes he was a Weapons Control Systems Mechanic.  The Board notes, however, the AOJ should determine if the Veteran's MOS had him otherwise near the air base perimeter.  This can be shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1MR Part IV, Sub. ii, Ch. 2, Sec. C, 10(q).  The Veteran contends he worked on the flight line and that such was near the perimeter.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order for the AOJ to undertake efforts to obtain all of the Veteran's service personnel records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

The Board also finds that remand is required to obtain outstanding treatment records.  During the March 2014 hearing, the Veteran testified that he receives Social Security Administration (SSA) disability benefits for his disabilities.  The Board notes in this regard that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, to include any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Finally, as these issues are remanded, any additional outstanding treatment records, VA or private, relevant to the Veteran's diabetes, bilateral lower extremity peripheral neuropathy, and hypertension should be obtained.  The Board observes that the Veteran was granted a 60-day abeyance in order to obtain and submit private treatment records dated from 1996 to the present, from Henry Ford Medical Center.  In a June 2014 statement, the Veteran's private physician, L.S., M.D. indicated that the Veteran has been a patient at the Henry Ford Health System for many years.  The Board notes, however, treatment records from Henry Ford Health System have not been associated with the claims file.  As such, the Veteran should be given another opportunity to submit the records, or to provide an updated authorization in order to provide VA the opportunity to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's service personnel files.  

2.  A request should also be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information it can provide to corroborate the Veteran's claimed exposure to Agent Orange while he was stationed at Korat Air Force Base in Thailand for 8 months in 1973.

In particular, the JSRRC should attempt to verify whether the Veteran's military occupational specialty as a Weapons Control Systems Mechanic would have placed him near the perimeter of the base.  An analysis of the parameters of the base and locations of office buildings, hangers, and flight lines should be provided. 

3.  Thereafter, the AOJ should produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure.

4.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  Any request(s) for the Veteran's SSA records must comply with the appropriate procedures found in VA's Adjudication Procedures Manual (M21-MR).  See M21-MR, Part III, Subpart iii, Chapter 3, Section A ("Department of Veterans Affairs (VA) Requests for Information From the Social Security Administration (SSA)").

5.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disabilities on appeal.  Thereafter, such records should be obtained for consideration in his appeal. All reasonable attempts should be made to obtain any identified records.  
Specifically, obtain an updated VA Form 21-4142 relevant to private treatment records dated from 1996 to the present from Henry Ford Health System.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6.  After completion of the above and any additional development deemed necessary by the AOJ, to include medical examinations and/or opinions, the AOJ should review the expanded record, to specifically include all evidence received since the August 2013 supplemental statement of the case and reajudicate the issues on appeal. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


